Abatement Order filed August 13, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00882-CR
                              NO. 14-18-00883-CR
                                   ____________

                   KEISHUNN LAMONT REED, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                             Harris County, Texas
                   Trial Court Cause No. 1380046 & 1380047

                            ABATEMENT ORDER

      On February 4, 2020, this court directed the trial court to conduct a hearing
on appellant’s motion for new trial. Our order required the trial judge to see that a
record of the hearing was made and ordered the trial clerk to forward a record of
the hearing and a supplemental clerk’s record containing the trial court’s signed
order ruling on the motion for new trial. The transcribed record of the hearing and
the courts order were to be filed with the clerk of this court on or before May 4,
2020. To date, the court has not received the record or findings.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling and a record of the hearing is filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date. We order the trial court to
conduct the hearing and file the record by September 14, 2020.

      It is so ORDERED.

                                   PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Poissant.